United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
LOS ANGELES INTERNATIONAL AIRPORT,
Carson, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas Martin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-958
Issued: September 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 14, 2008 appellant filed a timely appeal from June 5 and December 12,
2007 decisions of the Office of Workers’ Compensation Programs denying his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established that he sustained an emotional
condition in the performance of duty; and (2) whether he sustained hypertension and lower
extremity edema in the performance of duty.
FACTUAL HISTORY
On January 8, 2007 appellant, then a 60-year-old senior customs inspector, filed an
occupational disease claim (Form CA-2) alleging that he sustained anxiety, depression and
consequential hypertension due to overtime work. He also claimed that he sustained asthma and

chronic obstructive pulmonary disease (COPD) due to workplace exposures to toxic chemicals in
warehouses and lower extremity edema due to prolonged standing at work. Appellant first
became aware of his depression when diagnosed by Dr. Gene Oppenheim, an attending Boardcertified family practitioner, on April 18, 2001. Dr. Oppenheim noted a history of resolved
depression. Subsequently, appellant developed hypertension and lower extremity edema,
conditions he first related to his employment on or before November 5, 2005. He stopped work
on approximately December 1, 2005 and did not return.
The position description for appellant’s job noted requirements of prolonged standing,
inspecting passengers and their belongings, use of a firearm, extended hours and overtime work.
Appellant performed these duties beginning in 1992.
In a December 8, 2006 report, Dr. Oppenheim noted treating appellant for obesity,
hyperlipidemia, essential hypertension, obesity, migraine, acute and persistent asthma, COPD,
kidney and urologic disorders, sleep apnea, peripheral edema, diabetic neuropathy, congestive
heart failure, gastroesophageal reflux disease and major depression, single episode. He stated
that “most of these problems [were] active for several years.” Dr. Oppenheim characterized the
lower extremity edema with cellulitis and severe pain as the most disabling of appellant’s health
problems. He noted that prescribed prednisone for lung disease aggravated the edema. Also,
“standing for any period of time markedly increase[d] the lower extremity edema and pain.”
Dr. Oppenheim opined that appellant was totally disabled because “standing for any consistent
period of time” at work exacerbated appellant’s lower extremity edema and cellulitis.
In a February 5, 2007 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish his claim. It requested a detailed description of appellant’s
job requirements and overtime work. The Office emphasized the need for a rationalized report
from his attending physician explaining how and why the identified work factors would cause or
accelerate the claimed conditions. Appellant was afforded 30 days in which to submit such
evidence.
In a February 8, 2007 letter, the employing establishment noted its awareness of
appellant’s asthma as of November 9, 1999, depression on April 18, 2001, cellulitis on July 8,
2001 and peripheral edema on September 21, 2001. Appellant also sustained multiple
contusions and a fracture of the left lower leg in a September 8, 2002 workplace fall. His
“position require[d] a substantial amount of standing.” Beginning on October 19, 2005,
appellant was assigned to temporary, sedentary duty to accommodate work restrictions. Based
on payroll records, the employing establishment calculated that, from October 1, 1998 and
September 30, 2005, appellant worked an average of nine hours overtime each week. Appellant
did not work overtime from October 1, 2005 to September 30, 2006. The employing
establishment also accommodated periodic medical restrictions against overtime work.
By decision dated June 5, 2007 and issued June 6, 2007, the Office denied appellant’s
claim on the grounds that causal relationship was not established. It found that appellant’s
account of prolonged standing, overtime work and toxic exposures were too “vague” and
“global” to be factual. The Office further found that appellant submitted insufficient rationalized
medical evidence explaining how and why the identified work factors would cause or contribute
to the claimed physical and emotional conditions.

2

In an October 11, 2007 letter, appellant requested reconsideration. He asserted that the
evidence submitted established that his job required prolonged standing. Appellant submitted
additional medical evidence.
In a July 24, 2007 report, Dr. John B. Dorsey, an attending Board-certified orthopedic
surgeon, related appellant’s account of exposure to mold, dust, dust mites and noxious
substances while working in warehouses and construction zones. He reviewed medical records.
On examination, Dr. Dorsey found that appellant weighed 292 pounds and walked with
difficulty. He observed “swelling and stasis changes in both lower extremities with pitting
edema.” Dr. Dorsey diagnosed chronic edema of the lower extremities, hypertension, COPD
with asthma, depression, Type 2 diabetes, sleep apnea, kidney stones and migraine headaches.
He opined that prolonged weight bearing at work “aggravated the idiopathic edematous
condition in the lower extremities, and his exposure over the years has aggravated his
underlying” diabetes, hypertension and COPD. Dr. Dorsey stated that appellant’s skin changes
appeared permanent, including discoloration and stasis edema.
In a September 4, 2007 report, Dr. Dorsey stated that appellant had “disabling edema in
the lower extremities secondary to obesity, diabetes, vascular disease” and prescription
medications. He opined that prolonged standing, walking and long hours checking on
passengers “certainty aggravated” appellant’s underlying lower extremity edema.
By decision dated December 12, 2007, the Office denied modification of the June 5, 2007
decision. The Office found that appellant failed to corroborate the identified employment factors
or provide sufficient medical rationale to establish causal relationship.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

3

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS -- ISSUE 1
Appellant claimed that he sustained asthma, COPD, hypertension and bilateral lower
extremity edema in the performance of duty due to prolonged standing at work and overtime
work. Dr. Oppenheim, an attending Board-certified family practitioner and Dr. Dorsey, an
attending Board-certified orthopedic surgeon, diagnosed asthma, COPD, hypertension and
edema. Appellant has thus met the first element of his burden of proof by establishing the
presence of the claimed conditions. The Office found that appellant did not meet the second
element of his burden of proof as he did not establish as factual that he worked overtime,
performed prolonged standing or was exposed to airborne irritants. The Board finds that the
employing establishment’s statement and position description establish as factual that appellant’s
position required prolonged standing and that he worked an average nine hours of overtime each
workweek from October 1998 to September 2005. However, he submitted insufficient evidence
to establish workplace exposures to noxious or irritating substances. To meet the third element,
appellant must submit sufficient medical evidence to establish the claimed causal relationship
between the diagnosed asthma, COPD, hypertension and edema and the accepted work factors of
prolonged standing and overtime work.
Both Dr. Oppenheim and Dr. Dorsey supported a causal relationship between prolonged
standing and peripheral edema. Dr. Oppenheim opined on December 8, 2006 “that standing for
any period of time” or “any consistent period of time” at work “markedly increase[d] the lower
extremity edema” and exacerbated the edema and cellulitis. In his June 24, 2007 report,
Dr. Dorsey explained that prolonged weight bearing at work “aggravated the idiopathic
edematous condition in the lower extremities,” causing permanent skin discoloration and stasis
edema. He reiterated on September 4, 2007 that, while medication, obesity, diabetes and
vascular disease contributed to the edema, prolonged standing, walking and overtime work
“certainly aggravated” appellant’s underlying edema. Both physicians based their opinions on
detailed clinical examinations and a detailed medical history.

4

Solomon Polen, 51 ECAB 341 (2000).

4

Although Dr. Oppenheim’s and Dr. Dorsey’s opinions are not sufficiently rationalized5 to
meet appellant’s burden of proof in establishing his claim, they stand uncontroverted in the
record and are, therefore, sufficient to require further development of the case by the Office.6
However, the Office did not undertake further development of this aspect of the claim, such as
requesting that Dr. Oppenheim or Dr. Dorsey submit a supplemental report to clarify his opinion
regarding any causal relationship between the accepted work factors and the claimed conditions.
The Board finds that under the circumstances of this case, Dr. Oppenheim’s and Dr. Dorsey’s
opinions are sufficient to warrant further development.
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility to see that justice is done.7 The Board will remand the case to
the Office for further development regarding Dr. Dorsey’s and Dr. Oppenheim’s opinion that
prolonged standing at work caused or aggravated peripheral edema. The Office should request
that the physicians submit reports explaining the pathophysiologic mechanisms whereby
standing would cause or aggravate appellant’s edema, cellulitis and skin changes. Following this
and any other development deemed necessary, the Office shall issue an appropriate decision in
the case.
Regarding appellant’s claims for asthma, COPD and hypertension, Dr. Oppenheim did
not offer medical rationale regarding the causation of these conditions. Dr. Dorsey stated that
prolonged standing at work over a period of years aggravated preexisting diabetes, hypertension
and COPD. But Dr. Dorsey did not explain how and why prolonged standing would cause or
aggravated these conditions. Therefore, the physicians’ opinions are insufficiently rationalized
to meet appellant’s burden of proof in establishing causal relationship for these conditions.8
LEGAL PRECEDENT -- ISSUE 2
The Act provides for payment of compensation for personal injuries sustained while in
the performance of duty.9 Where disability results from an employee’s reaction to his regular or
specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of the Act.10 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting the allegations with probative and reliable evidence.11
5

See Jimmie H. Duckett, 52 ECAB 332 (2001); Frank D. Haislah, 52 ECAB 457 (2001) (medical reports lacking
rationale on causal relationship are entitled to little probative value).
6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

7

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).
8

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
9

5 U.S.C. § 8102(a).

10

5 U.S.C. §§ 8101-8193. Lillian Cutler, 28 ECAB 125 (1976).

11

Ruthie M. Evans, 41 ECAB 416 (1990).

5

This burden includes the submission of a detailed description of the employment factors or
conditions which appellant believes caused or adversely affected the condition or conditions for
which compensation is claimed.12
In cases involving emotional conditions, the Board has held that when working
conditions are alleged as factors in causing disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician when providing an
opinion on causal relationship.13 If a claimant implicates a factor of employment, the Office
should then determine whether the evidence of record substantiates that factor. When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, the Office must base its decision on an analysis of the medical evidence.14
The Board has held that overwork may be a compensable factor of employment if a
claimant submits sufficient evidence to substantiate this allegation.15 Also, in certain
circumstances, working overtime is sufficiently related to regular or specially assigned duties to
constitute a compensable employment factor.16
ANALYSIS -- ISSUE 2
Appellant claimed that he sustained anxiety and depression in the performance of duty
due to overtime work. The employing establishment confirmed that appellant worked an average
of nine hours overtime each week from October 1, 1998 to September 30, 2005. The nature of
appellant’s job required overtime work. The Board therefore finds that he has established
overwork as a compensable factor of employment.17
The Office, however, found that appellant did not establish overtime work as factual. As
it did not recognize any compensable employment factors, it did not review the medical evidence
regarding the claimed emotional conditions. As appellant has established a compensable factor
of employment, the case will be remanded to the Office for development of the medical evidence
and issuance of an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture regarding whether appellant sustained an
emotional condition or lower extremity edema in the performance of duty. The case will be
remanded for further development and issuance of appropriate decisions on these issues. The
12

Effie O. Morris, 44 ECAB 470 (1993).

13

See Norma L. Blank, 43 ECAB 384 (1992).

14

Marlon Vera, 54 ECAB 834 (2003).

15

Bobbie D. Daly, 53 ECAB 691 (2002).

16

Ezra D. Long, 46 ECAB 791 (1995).

17

Id.

6

Board further finds that appellant has not established that he sustained hypertension, asthma or
COPD in the performance of duty. Appellant submitted insufficient rationalized medical
evidence to establish the causal relationship asserted.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 12 and June 5, 2007 are affirmed in part and set aside
in part. The case is remanded for further action consistent with this opinion.
Issued: September 10, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

